 



Exhibit 10.2
Execution Copy

INDEMNIFICATION AGREEMENT

among

FINANCIAL SECURITY ASSURANCE INC.,

AFS FUNDING TRUST

and

CREDIT SUISSE FIRST BOSTON LLC

Dated as of October 26, 2004

$145,000,000 Class A-1 2.08% Asset Backed Notes, Series 2004-D-F
$236,000,000 Class A-2 2.53% Asset Backed Notes, Series 2004-D-F
$197,000,000 Class A-3 2.98% Asset Backed Notes, Series 2004-D-F
$172,000,000 Class A-4 3.43% Asset Backed Notes, Series 2004-D-F

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page

--------------------------------------------------------------------------------

Section 1.  Definitions
    1  
Section 2. Representations, Warranties and Agreements of Financial Security
    3  
Section 3. Representations, Warranties and Agreements of the Underwriters
    5  
Section 4. Indemnification
    6  
Section 5. Indemnification Procedures
    6  
Section 6. Contribution
    7  
Section 7. Miscellaneous
    8  

EXHIBIT A — Opinion of Assistant General Counsel

 



--------------------------------------------------------------------------------



 



INDEMNIFICATION AGREEMENT

     INDEMNIFICATION AGREEMENT dated as of October 26, 2004, among FINANCIAL
SECURITY ASSURANCE INC. (“Financial Security”), AFS FUNDING TRUST, (the
“Seller”) and CREDIT SUISSE FIRST BOSTON LLC, as the Representative (as defined
below):

     Section 1. Definitions. For purposes of this Agreement, the following terms
shall have the meanings provided below:

     “Agreement” means this Indemnification Agreement, as amended from time to
time.

     “Closing Date” means November 9, 2004.

     “Federal Securities Laws” means the Securities Act, the Securities Exchange
Act of 1934, the Trust Indenture Act of 1939, the Investment Company Act of
1940, the Investment Advisers Act of 1940 and the Public Utility Holding Company
Act of 1935, each as amended from time to time, and the rules and regulations in
effect from time to time under such Acts.

     “Financial Security Agreements” means this Agreement, the Spread Account
Agreement, the Spread Account Agreement Supplement and the Insurance Agreement.

     “Financial Security Information” has the meaning provided in Section 2(g)
hereof.

     “Financial Security Party” means any of Financial Security, its parent,
subsidiaries and affiliates, and any shareholder, director, officer, employee,
agent or “controlling person” (as such term is used in the Securities Act) of
any of the foregoing.

     “Indemnified Party” means any party entitled to any indemnification
pursuant to Section 4 hereof.

     “Indemnifying Party” means any party required to provide indemnification
pursuant to Section 4 hereof.

     “Insurance Agreement” means the Insurance and Indemnity Agreement, dated as
of October 26, 2004 among Financial Security, the Trust, AmeriCredit Financial
Services, Inc., AmeriCredit Corp. and AFS Funding Trust.

     “Losses” means (a) any actual out-of-pocket damages incurred by the party
entitled to indemnification or contribution hereunder, (b) any actual
out-of-pocket costs or expenses incurred by such party, including reasonable
fees or expenses of its counsel and other expenses incurred in connection with
investigating or defending any claim, action or other proceeding which entitle
such party to be indemnified hereunder (subject to the limitations set forth in
Section 5 hereof), to the extent not paid, satisfied or reimbursed from funds
provided by any other Person other than an affiliate of such party (provided
that the foregoing shall not create or imply any obligation to pursue recourse
against any such other Person), plus (c) interest on the amount paid by the
party entitled to indemnification or contribution from the date of such

 



--------------------------------------------------------------------------------



 



payment to the date of payment by the party who is obligated to indemnify or
contribute hereunder at the statutory rate applicable to judgments for breach of
contract.

     “Offering Document” means the Prospectus and any other material or
documents delivered by the Underwriters to any Person in connection with the
offer or sale of the Securities.

     “Person” means any individual, partnership, joint venture, corporation,
trust, unincorporated organization or other organization or entity (whether
governmental or private).

     “Policy” means the financial guaranty insurance policy delivered by
Financial Security with respect to the Securities.

     “Prospectus” means, collectively, the Prospectus relating to the Securities
dated July 10, 2003 and the Prospectus Supplement dated October 25, 2004 (the
“Prospectus Supplement”) relating to the Securities.

     “Representative” means Credit Suisse First Boston LLC., as representative
of the Underwriters.

     “Securities” means the Trust’s $145,000,000 Class A-1 2.08% Asset Backed
Notes, $236,000,000 Class A-2 2.53% Asset Backed Notes, $197,000,000 Class A-3
2.98% Asset Backed Notes and $172,000,000 Class A-4 3.43% Asset Backed Notes
issued pursuant to the Series 2004-D-F Indenture.

     “Securities Act” means the Securities Act of 1933, as amended from time to
time.

     “Seller Party” means any of the Seller, its parent, subsidiaries and
affiliates and any employee, agent or “controlling person” (as such term is used
in the Securities Act) of any of the foregoing.

     “Spread Account Agreement” means the Spread Account Agreement, as amended
and restated, dated as of May 11, 1998, and as further amended as of September
10, 2003, among Financial Security, AFS Funding Trust, the collateral agent
named therein and the trustees specified therein, as the same may be amended,
supplemented or otherwise modified in accordance with the terms thereof.

     “Spread Account Agreement Supplement” means the Series 2004-D-F Supplement
to Spread Account Agreement, dated as of October 26, 2004, among Financial
Security, AFS Funding Trust, the collateral agent named therein and the trustees
specified therein.

     “Trust” means AmeriCredit Automobile Receivables Trust 2004-D-F.

     “Underwriter Information” has the meaning provided in Section 3(c) hereof.

     “Underwriter Party” means any of the Underwriters, its respective parent,
subsidiaries and affiliates and any shareholder, director, officer, employee,
agent or “controlling person” (as such item is used in the Securities Act) of
any of the foregoing.

2



--------------------------------------------------------------------------------



 



     “Underwriters” means Credit Suisse First Boston LLC., UBS Securities LLC,
Barclays Capital Inc., Lehman Brothers Inc. and Morgan Stanley & Co.
Incorporated, as underwriters.

     “Underwriting Agreement” means the Underwriting Agreement, dated as of
October 25, 2004 among the Seller, AmeriCredit Financial Services, Inc. and the
Representative.

     Section 2. Representations, Warranties and Agreements of Financial
Security. Financial Security represents, warrants and agrees as follows:

     (a) Organization, Etc. Financial Security is a stock insurance company duly
organized, validly existing and authorized to transact financial guaranty
insurance business under the laws of the State of New York.

     (b) Authorization, Etc. The Policy and the Financial Security Agreements
have been duly authorized, executed and delivered by Financial Security.

     (c) Validity, Etc. The Policy and the Financial Security Agreements
constitute valid and binding obligations of Financial Security, enforceable
against Financial Security in accordance with their terms, subject, as to the
enforcement of remedies, to bankruptcy, insolvency, reorganization,
rehabilitation, moratorium and other similar laws affecting the enforceability
of creditors’ rights generally applicable in the event of the bankruptcy or
insolvency of Financial Security and to the application of general principles of
equity and subject, in the case of this Agreement, to principles of public
policy limiting the right to enforce the indemnification provisions contained
herein.

     (d) Exemption From Registration. The Policy is exempt from registration
under the Securities Act.

     (e) No Conflicts. Neither the execution or delivery by Financial Security
of the Policy or the Financial Security Agreements, nor the performance by
Financial Security of its obligations thereunder, will conflict with any
provision of the certificate of incorporation or the bylaws of Financial
Security nor result in a breach of, or constitute a default under, any material
agreement or other instrument to which Financial Security is a party or by which
any of its property is bound nor violate any judgment, order or decree
applicable to Financial Security of any governmental or regulatory body,
administrative agency, court or arbitrator having jurisdiction over Financial
Security (except that, in the published opinion of the Securities and Exchange
Commission, the indemnification provisions of this Agreement, insofar as they
relate to indemnification for liabilities arising under the Securities Act, are
against public policy as expressed in the Securities Act and are therefore
unenforceable).

     (f) Financial Information. The consolidated balance sheets of Financial
Security as of December 31, 2003 and December 31, 2002 and the related
consolidated statements of income, changes in shareholder’s equity and cash
flows for each of the three years in the period ended December 31, 2003, and the
interim consolidated balance sheets of Financial Security as of March 31, 2004
(and March 31, 2003) and June 30, 2004 (and June 30, 2003) (unaudited), and the
related statements of income, changes in shareholder equity and cash flows for
the interim period then ended, which are incorporated by

3



--------------------------------------------------------------------------------



 



reference in the Prospectus, fairly present in all material respects the
financial condition of Financial Security as of such dates and for such periods
in accordance with generally accepted accounting principles consistently applied
(subject as to interim statements to normal year-end adjustments) and since the
date of the most current interim consolidated balance sheet referred to above
there has been no change in the financial condition of Financial Security which
would materially and adversely affect its ability to perform its obligations
under the Policy.

     (g) Financial Security Information. The information in the Prospectus
Supplement set forth or incorporated by reference under the caption “The
Insurer” (as revised from time to time in accordance with the provisions hereof,
the “Financial Security Information”) is limited and does not purport to provide
the scope of disclosure required to be included in a prospectus with respect to
a registrant in connection with the offer and sale of securities of such
registrant registered under the Securities Act. Within such limited scope of
disclosure, however, as of the date of the Prospectus Supplement and as of the
Closing Date, the Financial Security Information does not contain any untrue
statement of a material fact, or omit to state a material fact necessary to make
the statements contained therein, in the light of the circumstances under which
they were made, not misleading.

     (h) Additional Information. Financial Security will furnish to the
Underwriters or the Seller, upon request of the Underwriters or the Seller, as
the case may be, copies of Financial Security’s most recent financial statements
(annual or interim, as the case may be) which fairly present in all material
respects the financial condition of Financial Security as of the dates and for
the periods indicated, in accordance with generally accepted accounting
principles consistently applied except as noted therein (subject, as to interim
statements, to normal year-end adjustments). In addition, if the delivery of a
Prospectus relating to the Securities is required at any time prior to the
expiration of nine months after the time of issue of the Prospectus in
connection with the offering or sale of the Securities, the Seller or the
Underwriters will notify Financial Security of such requirement to deliver a
Prospectus and Financial Security will promptly provide the Underwriters and the
Seller with any revisions to the Financial Security Information that are in the
judgment of Financial Security necessary to prepare an amended Prospectus or a
supplement to the Prospectus.

     (i) Opinion of Counsel. Financial Security will furnish to the Underwriters
and the Seller on the closing date for the sale of the Securities an opinion of
its Assistant General Counsel, to the effect set forth in Exhibit A attached
hereto, dated such closing date and addressed to the Seller and the
Underwriters.

     (j) Consents and Reports of Independent Accountants. Financial Security
will furnish to the Underwriters and the Seller, upon request, as comfort from
its independent accountants in respect of its financial condition, (i) at the
expense of the Person specified in the Insurance Agreement, a copy of the
Prospectus, including either a manually signed consent or a manually signed
report of Financial Security’s independent accountants and (ii) the quarterly
review letter by Financial Security’s independent accountants in respect of the
most recent interim financial statements of Financial Security.

4



--------------------------------------------------------------------------------



 



Nothing in this Agreement shall be construed as a representation or warranty by
Financial Security concerning the rating of its insurance financial strength by
Fitch Ratings, Moody’s Investors Service, Inc., Standard & Poor’s and Rating and
Investment Information, Inc. or any other rating assigned by a rating agency
(collectively, the “Rating Agencies”). The Rating Agencies, in assigning such
ratings, take into account facts and assumptions not described in the Prospectus
and the facts and assumptions which are considered by the Rating Agencies, and
the ratings issued thereby, are subject to change over time.

     Section 3. Representations, Warranties and Agreements of the Underwriters.
Each of the Underwriters represents, warrants and agrees as follows:

     (a) Compliance With Laws. Such Underwriter will comply in all material
respects with all legal requirements in connection with offers and sales of the
Securities and make such offers and sales in the manner provided in the
Prospectus.

     (b) Offering Document. Such Underwriter will not use, or distribute to
other broker-dealers for use, any Offering Document in connection with the offer
and sale of the Securities unless such Offering Document includes such
information as has been furnished by Financial Security for inclusion therein
and the information therein concerning Financial Security has been approved by
Financial Security in writing. Financial Security hereby consents to the
information in respect of Financial Security included in the Prospectus. Each
Offering Document which described the Policy will include the following
statement:

“The Policy is not covered by the Property/Casualty Insurance Security Fund
specified in Article 76 of the New York Insurance Law”.

Each Offering Document including financial statements with respect to Financial
Security prepared in accordance with generally accepted accounting principles
(but excluding any Offering Document in which such financial statements are
incorporated by reference) will include the following statement immediately
preceding such financial statements:

“The New York State Insurance Department recognizes only statutory accounting
practices for determining and reporting the financial condition and results of
operations of an insurance company, for determining its solvency under the New
York Insurance Law, and for determining whether its financial condition warrants
the payment of a dividend to its stockholders. No consideration is given by the
New York State Insurance Department to financial statements prepared in
accordance with generally accepted accounting principles in making such
determinations.”

     (c) Underwriter Information. All material provided by the Underwriters for
inclusion in the Prospectus (as revised from time to time, the “Underwriter
Information”),

5



--------------------------------------------------------------------------------



 



insofar as such information relates to the Underwriters, is true and correct in
all material respects. In respect of the Prospectus Supplement, the Underwriter
Information is limited to the information set forth (i) on the cover page of the
Prospectus Supplement, the information in the table under the headings entitled
“Price to Public”, “Underwriting Discounts” and “Proceeds to Seller” and (ii) in
the body of the Prospectus Supplement and within the Underwriting section,
(a) the paragraph immediately following the Class A-4 Notes Underwriter
commitment table, (b) the two paragraphs immediately following the paragraph
containing three bulleted sub-paragraphs and (c) the third-to- last paragraph
and the final paragraph of the section.

     Section 4. Indemnification.

     (a) Financial Security agrees, upon the terms and subject to the conditions
provided herein, to indemnify, defend and hold harmless each Seller Party and
each Underwriter Party against (i) any and all Losses incurred by them with
respect to the offer and sale of the Securities and resulting from Financial
Security’s breach of any of its representations, warranties or agreements set
forth in Section 2 hereof and (ii) any and all Losses to which any Seller Party
or Underwriter Party may become subject, under the Securities Act or otherwise,
insofar as such Losses arise out of or result from an untrue statement of a
material fact contained in any Offering Document or the omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or omission was made in the Financial
Security Information included therein in accordance with the provisions hereof.

     (b) Each of the Underwriters, agrees, severally but not jointly, upon the
terms and subject to the conditions provided herein, to indemnify, defend and
hold harmless each Financial Security Party against (i) any and all Losses
incurred by them with respect to the offer and sale of the Securities and
resulting from the Underwriters’ breach of any of its representations,
warranties or agreements set forth in Section 3 hereof and (ii) any and all
Losses to which any Financial Security Party may become subject, under the
Securities Act or otherwise, insofar as such Losses arise out of or result from
an untrue statement of a material fact contained in any Offering Document or the
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or omission was made
in the Underwriter Information of the Underwriter included therein.

     (c) Upon the incurrence of any Losses for which a party is entitled to
indemnification hereunder, the Indemnifying Party shall reimburse the
Indemnified Party promptly upon establishment by the Indemnified Party to the
Indemnifying Party of the Losses incurred.

     Section 5. Indemnification Procedures. Except as provided below in
Section 6 with respect to contribution, the indemnification provided herein by
an Indemnifying Party shall be the exclusive remedy of any and all Indemnified
Parties for the breach of a representation, warranty or agreement hereunder by
an Indemnifying Party; provided, however, that each

6



--------------------------------------------------------------------------------



 



Indemnified Party shall be entitled to pursue any other remedy at law or in
equity for any such breach so long as the damages sought to be recovered shall
not exceed the Losses incurred thereby resulting from such breach. In the event
that any action or regulatory proceeding shall be commenced or claim asserted
which may entitle an Indemnified Party to be indemnified under this Agreement,
such party shall give the Indemnifying Party written or telegraphic notice of
such action or claim reasonably promptly after receipt of written notice
thereof. The Indemnifying Party shall be entitled to participate in and, upon
notice to the Indemnified Party, assume the defense of any such action or claim
in reasonable cooperation with, and with the reasonable cooperation of, the
Indemnified Party. The Indemnified Party will have the right to employ its own
counsel in any such action in addition to the counsel of the Indemnifying Party,
but the fees and expenses of such counsel will be at the expense of such
Indemnified Party, unless (a) the employment of counsel by the Indemnified Party
at its expense has been authorized in writing by the Indemnifying Party, (b) the
Indemnifying Party has not in fact employed counsel to assume the defense of
such action within a reasonable time after receiving notice of the commencement
of the action, or (c) the named parties to any such action or proceeding
(including any impleaded parties) include both the Indemnifying Party and one or
more Indemnified Parties, and the Indemnified Parties shall have been advised by
counsel that (A) there may be one or more legal defenses available to them which
are different from or additional to those available to the Indemnifying Party
and (B) the representation of the Indemnifying Party and such Indemnified
Parties by the same counsel would be inappropriate or contrary to prudent
practice (in which case, if such Indemnified Parties notify the Indemnifying
Party in writing that they elect to employ separate counsel at the expense of
the Indemnifying Party, the Indemnifying Party shall not have the right to
assume the defense of such action or proceeding on behalf of such Indemnified
Parties, it being understood, however, that the Indemnifying Party shall not, in
connection with any one such action or proceeding or separate but substantially
similar or related actions or proceedings in the same jurisdiction arising out
of the same general allegations or circumstances, be liable for the reasonable
fees and expenses of more than one separate firm of attorneys at any time for
all Seller Parties, one such firm for all Underwriter Parties and one such firm
for all Financial Security Parties, as the case may be, which firm shall be
designated in writing by the Seller in respect of the Seller Parties, by the
Underwriters in respect of the Underwriter Parties and by Financial Security in
respect of the Financial Security Parties), in each of which cases the fees and
expenses of counsel will be at the expense of the Indemnifying Party and all
such fees and expenses will be reimbursed promptly as they are incurred. The
Indemnifying Party shall not be liable for any settlement of any such claim or
action unless the Indemnifying Party shall have consented thereto or be in
default in its obligations hereunder. Any failure by an Indemnified Party to
comply with the provisions of this Section shall relieve the Indemnifying Party
of liability only if such failure is prejudicial to the position of the
Indemnifying Party and then only to the extent of such prejudice.

     Section 6. Contribution.

     (a) To provide for just and equitable contribution if the indemnification
provided by any Indemnifying Party is determined to be unavailable or
insufficient for any Indemnified Party (other than due to application of this
Section), each Indemnifying Party (severally and not jointly in the case of the
Underwriters) shall contribute to the Losses arising from any breach of any of
its representations, warranties or agreements contained in this Agreement on the
basis of the relative fault of each of the parties as set

7



--------------------------------------------------------------------------------



 



forth in Section 6(b) below; provided, however, that an Indemnifying Party shall
in no event be required to contribute to all Indemnified Parties an aggregate
amount in excess of the Losses incurred by such Indemnified Parties resulting
from the breach of representations, warranties or agreements contained in this
Agreement.

     (b) The relative fault of each Indemnifying Party, on the one hand, and of
each Indemnified Party, on the other, shall be determined by reference to, among
other things, whether the breach of, or alleged breach of, any representations,
warranties or agreements contained in this Agreement relates to information
supplied by, or action within the control of, the Indemnifying Party or the
Indemnified Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such breach.

     (c) The parties agree that Financial Security shall be solely responsible
for the Financial Security Information and the Underwriters shall be solely
responsible for the Underwriter Information and that the balance of each
Offering Document shall be the responsibility of the Seller.

     (d) Notwithstanding anything in this Section 6 to the contrary, the
Underwriters shall not be required to contribute an amount in excess of the
amount by which the total price of the Securities underwritten by the
Underwriters exceeds the amount of any damages that the Underwriters have
otherwise been required to pay in respect of such untrue statement or omission.

     (e) No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

     (f) Upon the incurrence of any Losses entitled to contribution hereunder,
the contributor shall reimburse the party entitled to contribution promptly upon
establishment by the party entitled to contribution to the contributor of the
Losses incurred.

     Section 7. Miscellaneous.

     (a) Notices. All notices and other communications provided for under this
Agreement shall be delivered to the address set forth below or to such other
address as shall be designated by the recipient in a written notice to the other
party or parties hereto.

8



--------------------------------------------------------------------------------



 



          If to Financial Security:   Financial Security Assurance Inc.     350
Park Avenue     New York, NY 10022     Attention: Senior Vice President —
Transaction Oversight     Department (with a copy to the attention of the
General Counsel)     Re: AmeriCredit Automobile Receivables Trust 2004-D-F    
Policy No. 51589-N

  Confirmation:   (212) 826-0100

  Telecopy Nos.:   (212) 339-3518,

      (212) 339-3529

     
If to the Seller:
  AFS Funding Trust

  c/o Deutsche Bank Trust Company Delaware

  (f/k/a Bankers Trust (Delaware))

  E.A. Delle Donne Corporate Center

  Montgomery Building

  1011 Centre Road

  Wilmington, DE 19805-1266

  Attention: Corporate Trust Administration

  Confirmation: (302) 636-3305
 
   
With a copy to:
  AmeriCredit Financial Services, Inc.

  Administrator of AFS Funding Trust

  801 Cherry Street, Suite 3900

  Fort Worth, TX 76102

  Attn: Chief Financial Officer

  Confirmation: (817) 302-7000

  Telecopy No.: (817) 302-7942
 
   
If to the Underwriters:
  Credit Suisse First Boston LLC, as Representative

  11 Madison Avenue,

  New York, New York 10010

  Attention: Asset Finance

  Telecopy No.: (212) 797-2030

     (b) Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND THIS AGREEMENT AND ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY TO THIS
AGREEMENT SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK.

     (c) Assignments. This Agreement may not be assigned by any party without
the express written consent of each other party. Any assignment made in
violation of this Agreement shall be null and void.

9



--------------------------------------------------------------------------------



 



     (d) Amendments. Amendments of this Agreement shall be in writing signed by
each party hereto.

     (e) Survival, Etc. The indemnity and contribution agreements contained in
this Agreement shall remain operative and in full force and effect, regardless
of (i) any investigation made by or on behalf of any Indemnifying Party,
(ii) the issuance of the Securities or (iii) any termination of this Agreement
or the Policy. The indemnification provided in this Agreement will be in
addition to any liability which the parties may otherwise have and shall in no
way limit any obligations of the Seller under the Underwriting Agreement or the
Insurance Agreement.

     (f) Counterparts. This Agreement may be executed in counterparts by the
parties hereto, and all such counterparts shall constitute one and the same
instrument.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Indemnification
Agreement to be duly executed and delivered as of the date first above written.

              FINANCIAL SECURITY ASSURANCE INC.     By:   /s/ Ravi Gandhi


--------------------------------------------------------------------------------

Name: Ravi Gandhi
Title: Authorized Officer     AFS FUNDING TRUST     By: AmeriCredit Financial
Services, Inc., as Administrator     By:   /s/ J. Michael May


--------------------------------------------------------------------------------

Name: J. Michael May
Title: Senior Vice President     CREDIT SUISSE FIRST BOSTON LLC     By:   /s/
John McWilliams


--------------------------------------------------------------------------------

Name: John McWilliams
Title: Managing Director

[INDEMNITY AGREEMENT SIG. PAGE]

 



--------------------------------------------------------------------------------



 



EXHIBIT A

OPINION OF ASSOCIATE GENERAL COUNSEL

     Based upon the foregoing, I am of the opinion that:

     1. Financial Security is a stock insurance company duly organized, validly
existing and authorized to transact financial guaranty insurance business under
the laws of the State of New York.

     2. The Policy and the Financial Security Agreements have been duly
authorized, executed and delivered by Financial Security.

     3. The Policy and the Financial Security Agreements constitute valid and
binding obligations of Financial Security, enforceable against Financial
Security in accordance with their terms, subject, as to the enforcement of
remedies, to bankruptcy, insolvency, reorganization, rehabilitation, moratorium
and other similar laws affecting the enforceability of creditors’ rights
generally applicable in the event of the bankruptcy or insolvency of Financial
Security and to the application of general principles of equity and subject, in
the case of the Indemnification Agreement, to principles of public policy
limiting the right to enforce the indemnification provisions contained therein
insofar as they relate to indemnification for liabilities arising under
applicable securities laws.

     4. The Policy is exempt from registration under the Securities Act of 1933,
as amended (the “Act”).

     5. Neither the execution or delivery by Financial Security of the Policy or
the Financial Security Agreements, nor the performance by Financial Security of
its obligations thereunder, will conflict with any provision of the certificate
of incorporation or the bylaws of Financial Security or violate any law or
regulation, which violation would impair the binding effect or enforceability of
the Policy or any of the Agreements or, to the best of my knowledge, result in a
breach of, or constitute a default under, any agreement or other instrument to
which Financial Security is a party or by which it or any of its property is
bound or, to the best of my knowledge, violate any judgment, order or decree
applicable to Financial Security of any governmental or regulatory body,
administrative agency, court or arbitrator having jurisdiction over Financial
Security (except that in the published opinion of the Securities and Exchange
Commission the indemnification provisions of the Indemnification Agreement,
insofar as they relate to indemnification for liabilities arising under the Act,
are against public policy as expressed in the Act and are therefore
unenforceable).

     In addition, please be advised that I have reviewed the description of
Financial Security under the caption “The Insurer” in the Prospectus (the
“Offering Document”) of the Seller with respect to the Securities. The
information provided in the Offering Document with respect to Financial Security
is limited and does not purport to provide the scope of disclosure required to
be included in a prospectus with respect to a registrant under the Act in
connection with the public offer and sale of securities of such registrant.
Within such limited scope of disclosure,

A-1



--------------------------------------------------------------------------------



 



     however, there has not come to my attention any information which would
cause me to believe that the description of Financial Security referred to
above, as of the date of the Offering Document or as of the date of this
opinion, contained or contains any untrue statement of a material fact or
omitted or omits to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (except that I express no opinion with respect to any financial
statements or other financial information contained or referred to therein).

A-2